Citation Nr: 0606719	
Decision Date: 03/08/06    Archive Date: 03/23/06

DOCKET NO.  03-05 855	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to an initial rating higher than 10 percent for 
degenerative disc disease (DDD) and degenerative joint 
disease (DJD) of the lumbosacral spine.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

John Z. Jones, Counsel




INTRODUCTION

The veteran had recognized service in February 1987.  

This case comes before the Board of Veterans' Appeals (Board) 
from a March 2002 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Buffalo, New York, which 
granted service connection for DDD and DJD of the lumbosacral 
spine and assigned an initial 10 percent disability rating 
retroactively effective from October 25, 1999.  The veteran 
appealed for a higher initial rating.  See Fenderson v. West, 
12 Vet. App. 119 (1999).

This case was previously before the Board and was remanded to 
the RO for further development in February 2005.  
Unfortunately, however, for the reasons discussed below, this 
case again must be REMANDED to the RO via the Appeals 
Management Center (AMC) in Washington, DC.  VA will notify 
the veteran if further action is required on his part.


REMAND

In its February 2005 remand, the Board requested that the 
veteran be afforded VA orthopedic and neurological 
examinations to determine the severity of his service-
connected low back disability.  Each examination was 
requested in a separate action paragraph.  

On remand, the veteran was afforded a single VA examination 
in June 2005.  In September 2005, the RO confirmed its prior 
denial and returned the case to the Board for further 
appellate review.

In a February 2006 brief, the veteran's representative argued 
that this case still is not properly before the Board - 
pointing to the fact that the veteran underwent only one VA 
examination in June 2005 (as opposed to two separate 
evaluations), and since the examination was conducted by a 
physician's assistant.

This argument notwithstanding, the Board finds that although 
the February 2005 remand requested separate orthopedic and 
neurological examinations, the June 2005 VA examination 
report - albeit consolidated into one evaluation, 
nonetheless satisfies the Board's remand instructions since 
the designated examiner provided specific findings and 
opinions that were responsive to both the orthopedic and 
neurological manifestations of the low back disability at 
issue.  For example, the Board instructed the orthopedic 
examiner to provide range of motion measurements, comment on 
whether the veteran has ankylosis of the spine, determine 
whether there is weakened movement, premature/excess 
fatigability, or incoordination, express an opinion as to 
whether pain significantly limits functional ability during 
flare-ups, and determine whether there is muscle spasm, 
guarding, or localized tenderness that does or does not 
result in an abnormal gait or abnormal spinal contour.  And 
the June 2005 examination report reflects that each of these 
relevant factors were considered and expressly addressed.

In addition, the June 2005 VA examiner noted findings that 
were responsive to information sought in the neurological 
examination request.  Most notably, following a complete 
neurological examination, the examiner stated whether the 
veteran experiences recurring attacks, indicated whether he 
has sciatic neuropathy with characteristic pain, and 
identified any neurological signs of disc disease.

While, in hindsight, the decision to request two separate 
examinations may certainly be second-guessed, it is clear 
that the June 2005 VA examiner provided the necessary 
orthopedic and neurological findings to satisfy the terms of 
the Board's prior remand.  But that said, the examination 
nevertheless was otherwise inadequate for rating purposes 
because it was performed by a VA physician's assistant.  
There is no indication that the June 2005 VA examination 
report was then signed by a physician as required by VA 
Adjudication Procedure Manual M-21 Part VI, § 1.07(d) 
("Manual M-21-1").  So it is incumbent on the Board to return 
this case to the RO (via the AMC) so the veteran can be 
reexamined by a physician or by delegation under his/her 
authority.  See Stegall v. West, 11 Vet. App. 268 (1998) (As 
a matter of law, the veteran is entitled to the RO's full 
compliance with the Board's remand directives).  See also 
38 C.F.R. § 4.2 (2005).

Accordingly, this case is REMANDED to the RO (via the AMC) 
for the following:

1.  Schedule the veteran for VA 
orthopedic and neurological examinations 
by a physician(s) to determine the 
current severity of the service-connected 
low back disability.  [The Board will 
leave it to the RO's discretion as to 
whether the below information is obtained 
in one or two examinations.]  The claims 
folder and a copy of this remand are to 
be made available to the examiner(s), and 
the examiner(s) is asked to indicate that 
he or she has reviewed the claims folder.  

The orthopedic evaluation should include 
all necessary testing, specifically range 
of motion studies, with motion measured 
to the nearest five degrees in all ranges 
of motion.  The examiner should comment 
on whether the veteran has ankylosis, 
favorable or unfavorable, of any segment 
of the spine or the entire spine.  The 
examiner should also determine whether 
there is weakened movement, 
premature/excess fatigability, or 
incoordination and, if feasible, these 
determinations should be expressed in 
terms of the degree of additional range 
of motion loss due to such factors.  The 
examiner should express an opinion as to 
whether pain significantly limits 
functional ability during flare-ups or 
when the low back is used repeatedly over 
a period of time.  This determination 
also should be portrayed, if feasible, in 
terms of the degree of additional range 
of motion loss due to pain on use during 
flare-ups.  Finally, the examiner should 
determine whether there is muscle spasm, 
guarding, or localized tenderness that 
does or does not result in an abnormal 
gait or abnormal spinal contour, e.g., 
scoliosis, reversed lordosis, or abnormal 
kyphosis; or whether there are residuals 
of a vertebral fracture with loss of 50 
percent or more of vertebral body height.

The neurological evaluation should 
include all necessary testing.  The 
examiner should state whether the veteran 
experiences recurring attacks, and the 
degree of intermittent relief he 
experiences between those attacks, if 
any.  The examiner should also be asked 
if there is evidence that the veteran has 
sciatic neuropathy with characteristic 
pain.  If so, the examiner should state 
whether the sciatic neuropathy results in 
demonstrable muscle spasm, absent ankle 
jerk, or any other positive neurological 
finding.  The examiner should further 
state whether any intervertebral disc 
syndrome (IVDS) that may be present 
results in incapacitating episodes, and 
the total duration of any of those 
episodes.  All other neurological 
manifestations of the service-connected 
low back disability, to include any 
effect upon peripheral nerves of the 
lower extremities other than the sciatic 
nerve, should be recorded, to include 
recording the impact upon function and 
the degree of severity of such 
neurological impairment, if any.

The examination report(s) should be 
completely legible.  

2.  Review the report of the VA 
examination(s) to ensure it contains 
sufficient information in response to the 
questions posed to properly rate the low 
back disability at issue.  If not, take 
corrective action.  See Stegall v. West, 
11 Vet. App. 268, 271 (1998).



3.  Then readjudicate the claim in light 
of the additional evidence obtained.  If 
the claim is not granted to the veteran's 
satisfaction, send him and his 
representative a supplemental statement 
of the case (SSOC) and give them an 
opportunity to respond to it.

Thereafter, the case should be returned to the Board for 
further appellate review.  The purpose of this REMAND is to 
obtain additional evidence and ensure the veteran is afforded 
all due process of law.  The Board intimates no opinion, 
either factual or legal, as to the ultimate disposition 
warranted.  No action is required by the veteran until 
contacted.

The veteran has the right to submit additional evidence and 
argument concerning the claim the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).
 
 
 
 

